[Jackson, Chief Justice, being disqualified, Judge Hillyer of the Atlanta circuit, was designated to preside in this case.]1. Where a public road is discontinued by the proper authority and. abandoned, no right survives to an individual to adopt and use it as a private way from the mere fact that he had long used it as one of the public.2. An accord and satisfaction, though unwillingly assented to, yet if assented to in point of fact, and acted on by the other party to his injury, will terminate the dispute.3. No prescription runs against the state; and this is true of the state’s title to the Western and Atlantic railroad as well as the balance of the public domain, and it does not matter whether the road was for the time being in the hands of the state’s own officers, or of her tenants or lessees.